                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

TONY M. RUIZ                                                                   PLAINTIFF

v.                              Case No: 4:21-cv-00438 BRW


CLAUDIA HARRIS, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Consistent with the order filed today, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 30th day of June, 2021.


                                                  Billy Roy Wilson_________________
                                                  UNITED STATES DISTRICT JUDGE
